

117 HR 1704 IH: Universal Giving Pandemic Response and Recovery Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1704IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Pappas (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify and extend the deduction for charitable contributions for individuals not itemizing deductions.1.Short titleThis Act may be cited as the Universal Giving Pandemic Response and Recovery Act.2.Modification and extension of deduction for charitable contributions for individuals not itemizing deductions(a)In generalSubsection (p) of section 170 of the Internal Revenue Code of 1986 is amended to read as follows:(p)Special rule for taxpayers who do not elect To itemize deductionsIn the case of a taxable year beginning in 2021 or 2022, the deduction under this subsection for the taxable year shall be equal to so much of the deduction determined under this section (without regard to this subsection) for such taxable year as does not exceed an amount equal to 1/3 of the amount of the standard deduction with respect to such individual for such taxable year. This subsection shall apply only in the case of an individual who does not elect to itemize deductions for the taxable year..(b)Elimination of penalty(1)In generalSection 6662(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (9).(2)Increased penaltySection 6662 of such Code is amended by striking subsection (l).(3)Conforming amendmentSection 6751(b)(2)(A) of such Code is amended by striking 6655, or 6662 (but only with respect to an addition to tax by reason of subsection (b)(9) thereof) and inserting or 6655. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.